Exhibit 10.19

 

Second Amendment to Lease

 

This Second Amendment to Lease dated this 16th day of February, 1996 shall amend
the terms of a lease dated February 3, 1993 (“Lease”) by and between Jaytee
Properties (“Landlord”) and Republic Bank & Trust Company (“Tenant”) and all
other amendments to said lease.

 

Landlord and Tenant agree that the following terms of the Lease shall be amended
specifically adding 1,200 square feet of first floor space to the leased
Premises at $17 per square foot.

 

ARTICLE I.  PREMISES

 

SECTION 1.  Tenant leases from Landlord and Landlord leases to Tenant the
following additional premises (hereinafter called the “Premises”):

 

Being approximately 1,200 square feet of rentable office space located on the
first floor in the Republic Bank Building (hereinaftercalled “the Building”)
located at Hurstbourne parkway and Stone Creek Parkway in Jefferson County,
Kentucky (see Exhibit A).

 

Article III is amended to read as follows:

 

ARTICLE III.  Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as rental for the
Premises, the sum of $16,116.66 (the “Rent”).  The revised rent to include the
additional premises shall be payable in advance on the first day of each
calendar month beginning March 1, 1996 for the remaining term of the lease.

 

The terms and provisions of lease and prior amendments thereto, shall continue
in full force and effect except as modified therein.

 

JAYTEE PROPERTIES

 

 

By:

 /s/ Steve Trager

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

By:

 /s/ M.A. Ringswald, V.P.

 

 

92

--------------------------------------------------------------------------------